DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This final office action is in response to Applicant’s amendment received by the Office on 10 December 2021. Claims 1-20 have been presented in the application, of which, claim 4 is cancelled, claims 1, 5-6, 8, 10-11 and 19 are currently amended and claims 2-3, 7, 9, 12-18 and 20 are original. Accordingly, pending claims 1-3 and 5-20 are addressed herein.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant’s arguments on pages 8-10 of the amendment, with respect to the rejection of claims 12-13 under 35 U.S.C. 112(a) have been fully considered. The rejection has been withdrawn.
On pages 10-11, Applicant argues that amended claim 1 is now allowable because “[t]he control-involved velocity disclosed in the pending application is not analogous to the risk value of Alrefai” and because the control involved velocity disclosed in applicant’s specification at paragraph 0077, 0099 and 0116 is “not analogous to the risk value of Alrefai.” As best understood, Applicant is 
	On page 12 of the amendment, Applicant asserts that Alrefai does not disclose every limitation of claim 12. Support for this assertion appears to come from pages 10-11 of the amendment where Applicant argues that the “[t]he control-involved velocity disclosed in the pending application is not analogous to the risk value of Alrefai” and because the control involved velocity disclosed in applicant’s specification at paragraph 0077, 0099 and 0116 is “not analogous to the risk value of Alrefai.” In response, it is noted that claim 12 does not require the “control-starting module…” and the “hazard-light blinking recognition module…” required by claim 1. Further the claim 12 limitation reciting “when a velocity of the vehicle is a control involved velocity or higher” has been given the broadest reasonable interpretation in light of the specification. Limitations from Applicant’s specification will not be imported into claim 12. Applicant’s arguments are not persuasive because nothing in claim 12 excludes Alrefai’s risk value. Applicant has not shown how the language of the claims distinguishes the claims from the disclosure of Alrefai. Note that the estimated risk value disclosed by Alrefai includes an indication of vehicle velocity (via Fig. 5, element 32) and image data from front camera (Fig. 5, element 31) ([0036] “…a speed signal is received from a vehicle speed sensor of the present vehicle such as, for example, a wheel speed sensor, and the estimated risk value is derived from the image data of the front camera and from the speed signal of the speed sensor.”). Additionally, Alrefai discloses that a warning signal is 
On page 12, Applicant asserts that claim 15 covers “substantially similar subject matter to claim 4 and our arguments above apply to this rejection as well.” The examiner disagrees that the claims are “substantially similar” because claim 15 is directed to a method for vehicle collision control and does not require the “control-starting module…” and the “hazard-light blinking recognition module…” required by claim 1. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Accordingly, The rejection of claims 15-18 under 35 U.S.C. 102(a)(1) as being anticipated by Alrefai has been maintained.
On page 12 Applicant asserts that claim 19 is allowable because the claim “has been amended to include the control-involved velocity subject matter, which is allowable for at least the reasons stated above, and this rejection is also respectively traversed.” Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Accordingly, the rejection of claim 19 has been maintained.
The rejection of claims 1, 12-14 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Mauderer has been maintained. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how amendments avoid such references or objections.

The rejection of claims 4, 6, 8, 10-11, 15-16 and 18 as being unpatentable over Mauderer as applied to claim 1 and in view of Alrefai has been maintained because Applicant has made no attempt to point out the patentable novelty of these claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 12-14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mauderer et al. (US 2012/0044066 A1).
	Regarding claims 1 and 12-14, Mauderer et al. disclose a system for vehicle collision avoidance control, the system comprising: a sensing module including at least an image sensor (Figs. 1 and 5, element 107), which is disposed in a corresponding vehicle (Fig. 5, element 170), has a field of view out of the vehicle (Fig. 5) and captures image data (Fig. 2, step 201), and configured to sense an object (Fig. 5, element 151-152) nearby the vehicle (paragraphs 0040-0042, 0056-0057, 0069, 0072-0073); and a controller (Figs. 1 and 5, element 100) including a processor (Fig. 1, element 103) configured to process the image data (Fig. 2) captured by the image sensor (paragraphs 0040, 0046), wherein the controller recognizes blinking of hazard lights of a preceding vehicle (Figs. 1 and 3-5, element 180; Fig. 2, step 203) of the vehicle at least partially based on processing of the image data captured by the image sensor and performs one or more of driver warning and deceleration control (Fig. 2, step 209) accordingly (paragraphs 0058-0066, 0072). 
Regarding claim 19, Mauderer et al. disclose a system for vehicle collision avoidance control, the system comprising: 	a sensing module configured to include one or more of an image sensor (Figs. 1 and 5, element 107) which is disposed in a vehicle (Fig. 5, element 170), has a field of view out of the vehicle (Fig. 5), and captures image data (Fig. 2, step 201) and a non-image sensor which is disposed in the vehicle and captures sensing data to sense one of objects (Fig. 5, element 151-152) nearby the vehicle (paragraphs 0040-0042, 0056-0057, 0069, 0072-0073); a vehicle movement control module (Figs. 1 and 5, element 100) configured to control one or more of a velocity, a braking force (Fig. 2, step 209), and a steering angle of the vehicle (paragraph 0040, 0046, 0058-0066 and 0072); a warning module configured to output a warning signal to a driver (Fig. 2, step 208; paragraph 0065); and 	a domain controller (Fig. 2, step 202-207) configured to process one or more of the image data captured by the image sensor and the sensing data captured by the non-image sensor and control the warning module or the vehicle movement control module (Fig. 2, step 208-209; paragraph 0057-0065), wherein the domain controller recognizes blinking of hazard lights of a preceding vehicle (Fig. 2, step 203) of the vehicle at least partially based on processing of the image data captured by the image sensor (Fig. 2, step 201) and performs one or more of driver warning (Fig. 2, step 208-209) through the warning module and deceleration control through the vehicle movement control module (paragraph 0058-0065). 

Claim(s) 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alrefai et al. (US 2018/0137380 A1).
	Regarding claim 12, Alrefai et al. disclose an apparatus (Fig. 5, control system 30, controller 35) for vehicle collision avoidance control (paragraph 0013, 0077-0078), which processes image data (paragraph 0023-0024, 0034, 0054) captured by an image sensor (Fig. 5, element 31, front camera; paragraph 0077), which is disposed in a vehicle (“present car” or “present vehicle”; paragraph 0077-0079), has a field of view (Fig. 5, element 39) out the vehicle (paragraph 0079), and captures image data 
It is noted that the phase “when a velocity of the vehicle is a control involved velocity or higher” does not require an apparatus which recognizes blinking of hazard light responsive to determining that a velocity of the vehicle is a control involved velocity or higher. The phrase merely requires an apparatus which recognizes blinking of hazard lights “when” the vehicle velocity happens to be a control involved velocity or higher (i.e., by happenstance).
In paragraph 0036, Alrefai et al. disclose that the estimated risk value is derived by controller 35 based on vehicle velocity and captured image data (“… a speed signal is received from a vehicle speed sensor of the present vehicle such as, for example, a wheel speed sensor, and the estimated risk value is derived from the image data of the front camera and from the speed signal of the speed sensor.”). In paragraph 0028, Alrefai et al. disclose that controller 35 issues a warning signal in response to the estimated risk value exceeding a trigger threshold (paragraph 0028, “…A warning signal is initiated, if the estimated risk value exceeds the trigger threshold.”). Taken together, the velocity of the present vehicle is a “control-involved” velocity whenever such velocity is sufficient in combination with the image data for controller 35 to issue a warning. Accordingly, Alrefai et al. disclose a controller which recognizes, when a velocity of the vehicle is a control involved velocity or higher, blinking of hazard lights of a preceding vehicle based on front image data captured by the image sensor.
	Regarding claim 13, Alrefai et al. disclose the apparatus as applied to claim 12 above, wherein at a point in time when blinking of the hazard lights of the preceding vehicle is recognized, the preceding 
Regarding claim 14, Alrefai et al. disclose the apparatus as applied to claim 12 above, wherein a driver warning is issued when blinking of the hazard lights of the preceding vehicle is recognized (warning signal is initiated), whether the vehicle is currently in danger of collision with the preceding vehicle is determined (collision warning), and when it is determined that the vehicle is currently in danger of collision with the preceding vehicle, deceleration control is performed (active emergency braking; paragraph 0020, 0028, 0034).
Regarding claim 15, Alrefai et al. disclose a method for vehicle collision avoidance control, the method comprising: a first operation of determining whether a velocity (Fig. 5, element 32) of a vehicle (“present car” or “present vehicle”) is a control-involved velocity 

Regarding claim 16, Alrefai et al. disclose the method as applied to claim 15 above, wherein the third operation includes: issuing a driver warning when blinking of the hazard lights of the preceding vehicle is recognized (paragraph 0009, 0056); determining whether the vehicle is currently in danger of collision with the preceding vehicle (paragraph 0036-0037, 0048, 0073-0074); and performing deceleration control when it is determined that the vehicle is currently in danger of collision with the preceding vehicle (paragraph 0011, 0034).
Regarding claim 17, Alrefai et al. disclose the method as applied to claim 15 above, wherein the third operation includes issuing a rear warning for notifying a front situation of the vehicle to a following vehicle of the vehicle (paragraph 0017).
Regarding claim 18, Alrefai et al. disclose the method as applied to claim 15 above, wherein at a point in time when blinking of the hazard lights of the preceding vehicle is recognized, the preceding vehicle is traveling at a certain velocity (absolute speed) or lower or has stopped in a lane in which the vehicle is traveling or an adjacent lane of the lane (paragraph 0009-0011, 0029). Alrefai et al. discloses that the preceding vehicle’s absolute speed/certain velocity is determined by using ego-motion. Also note that it is inherent that the vehicle is either traveling at a certain speed or is stopped.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauderer et al. (US 2012/0044066 A1) as applied to claim 1 above, and further in view of Nakatsuka et al. (US 2019/0070957 A1).
	Regarding claims 2 and 20, Mauderer et al. teach the system as applied to claims 1 and 19 above, wherein the system includes an autonomous emergency braking (AEB) module (Fig. 2, step 209), and the controller performs the deceleration control by controlling the AEB module according to a required deceleration rate (paragraph 0065). Mauderer et al. are silent regarding the system including an adaptive cruise control (ACC) module. 
	Nakatsuka et al. teach a driving assist technique comprising a driving assistance device (Fig. 1, element 100) having an adaptive cruise control (ACC) module (Fig. 1, element 150) and an autonomous emergency braking (AEB) module (Fig. 1, element 110; paragraph 0044). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known driving assistance technique taught by Nakatsuka et al. to the prior art system taught by Mauderer et al. That is, it would have been obvious to configure the system taught by Mauderer et al. to have an adaptive cruise control module and an autonomous emergency braking module by applying the technique taught by Nakatsuka et al. Application of the well-known technique taught by Nakatsuka et al. to the prior art system taught by Mauderer et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because 
	Regarding claim 3, the combination of Mauderer et al. and Nakatsuka teach the controller controls the AEB module for a relatively high deceleration rate (“emergency” braking) and the ACC module for a relatively low deceleration rate (speed correction). Note that the claim does not require controlling the ACC module based on the recognition of hazard flashing.
Claims 4, 6, 8, 10-11, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauderer et al. (US 2012/0044066 A1) as applied to claims 1 above, and further in view of Alrefai et al. (US 2018/0137380 A1).
	Regarding claims 4 and 15, Mauderer et al. teach the system as applied to claim 1 above, wherein the controller includes an apparatus (Fig. 1, element 100) for vehicle collision avoidance control (paragraphs 0010, 0027, 0031, 0056), and the apparatus for vehicle collision avoidance control includes: a hazard-light blinking recognition module (Fig. 2, step 203) configured to recognize blinking of the hazard lights of the preceding vehicle in front of the vehicle when the velocity of the vehicle is determined to be the control-involved velocity or higher (paragraph 0058, 0060); and a control processing module configured to perform one or more of driver warning and deceleration control (Fig. 2, step 209) when blinking of the hazard lights of the preceding vehicle is recognized (paragraph 0065).
	Mauderer et al. are silent regarding the apparatus for collision avoidance control including a control-starting module configured to determine whether a velocity of the vehicle is a control-involved velocity or higher.
	Alrefai et al. teach a technique for avoiding collision with a preceding vehicle using controller (Fig. 5, element 35) and a speed sensor to determine a speed signal of the present vehicle to trigger 
	It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Alrefai et al. to the prior art system taught by Mauderer et al. That is, it would have been obvious to configure the system taught by Mauderer et al. to determine whether a velocity of the vehicle is a control-involved velocity or higher by applying the well-known technique taught by Alrefai et al. Application of the well-known technique would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: the apparatus for collision avoidance control including a control-starting module configured to determine whether a velocity of the vehicle is a control-involved velocity or higher.
	Regarding claims 6 and 16, Mauderer et al. teach the system as applied to claims 4 and 15 above, wherein the control processing module issues a driver warning when blinking of the hazard lights of the preceding vehicle is recognized, determines whether the vehicle is currently in danger of collision with the preceding vehicle, and performs deceleration control when it is determined that the vehicle is currently in danger of collision with the preceding vehicle (Fig. 2, step 208-209; paragraph 0066, 0073).
	Regarding claims 8 and 18, Mauderer et al. teach the system as applied to claims 4 and 15 above, wherein when blinking of the hazard lights of the preceding vehicle is recognized (Fig. 2, step 203), the control processing module issues a rear warning for notifying a front situation of the vehicle to a following vehicle (Fig. 2, steps 204-209) of the vehicle (paragraphs 0059-0071). 
Regarding claim 10, Mauderer et al. teach the system as applied to claim 4 above, wherein when blinking of the hazard lights of the preceding vehicle is recognized and then stopped, the control processing module maintains the preceding vehicle as a control target and performs deceleration control or target-following control (Fig. 2, the processing module maintains the preceding vehicle as the control target whether or not the hazard lights of the preceding vehicle are recognized and then stopped). 
	Regarding claim 11, Mauderer et al. teach the system as applied to claim 4 above, wherein when blinking of the hazard lights of the preceding vehicle is not recognized, the control processing module performs deceleration control based on a time-to-collision with the preceding vehicle (paragraph 0073). 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauderer et al. (US 2012/0044066 A1) in view of Alrefai et al. (US 2018/0137380 A1).
Regarding claim 19, Mauderer et al. teach a system for vehicle collision avoidance control, the system comprising: a sensing module configured to include one or more of an image sensor (Figs. 1 and 5, element 107) which is disposed in a vehicle (Fig. 5, element 170), has a field of view out of the vehicle (Fig. 5), and captures image data (Fig. 2, step 201) and a non-image sensor which is disposed in the vehicle and captures sensing data to sense one of objects (Fig. 5, element 151-152) nearby the vehicle (paragraphs 0040-0042, 0056-0057, 0069, 0072-0073); a vehicle movement control module (Figs. 1 and 5, element 100) configured to control one or more of a velocity, a braking force (Fig. 2, step 209), and a steering angle of the vehicle (paragraph 0040, 0046, 0058-0066 and 0072); a warning module configured to output a warning signal to a driver (Fig. 2, step 208; paragraph 0065); and a domain controller (Fig. 2, step 202-207) configured to process one or more of the image data captured by the image sensor and the sensing data captured by the non-image sensor and control the warning module or the vehicle movement control module (Fig. 2, step 208-209; paragraph 0057-0065), wherein the domain controller 
Mauderer et al. are silent regarding recognizing “when the velocity of the vehicle is a control-involved velocity or higher,” blinking of hazard lights. 
Alrefai et al. teach a technique for avoiding collision with a preceding vehicle using a controller (Fig. 5, element 35; paragraph 0013, 0077-0078), to processes image data (paragraph 0023-0024, 0034, 0054) captured by an image sensor (Fig. 5, element 31, front camera; paragraph 0077), disposed in a vehicle (“present car” or “present vehicle”; paragraph 0077-0079), the controller recognizing, when a velocity of the vehicle is a control involved velocity (paragraph 0028, 0036), blinking of hazard lights (“an emergency braking is detected, which is indicated by the brake lights or brake lights and hazard flashing of the preceding vehicle”; paragraph 0009) of a preceding vehicle (Fig. 5, element 36) based on front image data captured by the image sensor (paragraph 0028, 0036, 0079).	
	It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Alrefai et al. to the prior art system taught by Mauderer et al. That is, it would have been obvious to configure the system taught by Mauderer et al. to recognize, “when the velocity of the vehicle is a control involved velocity or higher” blinking of hazard lights by applying the well-known technique taught by Alrefai et al. to the prior art system taught by Mauderer et al. Application of the well-known technique would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: recognizing, when the velocity of the vehicle is a control involved velocity or higher, blinking of the hazard lights.
Allowable Subject Matter
Claims 5, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Dale Moyer/Primary Examiner, Art Unit 3664